Citation Nr: 0005732	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back condition.



ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1945 to December 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
back condition.  In October 1996, the Board remanded the 
veteran's claim to the RO for additional development.  At 
approximately that time, the veteran's claims folder was 
misplaced, and was not relocated.  The veteran's appeal will 
be considered based upon a rebuilt claims folder.  


FINDING OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran's current problems with his back are related 
to his service.


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The Board realizes that most of the veteran's service medical 
records are not available for consideration in his appeal, 
and this is not due to anything that he did or failed to do.  
The records concerning his service apparently were destroyed 
in a fire that occurred many years ago at the National 
Personnel Records Center (NPRC), which is a military records 
repository located in St. Louis, Missouri. 
The RO requested the veteran's military records from the NPRC 
on November 1, 1996, April 18, 1997, May 1, 1998, October 27, 
1998, and July 15, 1999.  The NPRC advised the RO that there 
are no service medical records on file for the veteran, and 
that there are no Surgeon General Reports available as 
alternative medical records.

There also is no medical evidence indicating the veteran had 
complaints concerning his back for many years after service 
or that a back disability of any sort was diagnosed.  Thus, 
the provisions pertaining to chronicity or continuity of 
symptomatology of a condition shown in service (see 38 C.F.R. 
§ 3.303; Savage v. Gober, 10 Vet. App. 488, 498 (1997)), do 
not apply.

The first medical evidence of back problems is many years 
after service and there is no objective medical evidence 
which links this to the period of the veteran's service.  
Therefore, although there is medical evidence of current 
disability involving the back, to satisfy the first criterion 
of a well-grounded claim, the second and third criteria-
requiring that there be persuasive evidence of problems with 
the back while in service and medical evidence linking the 
current problems to service, or to an incident of service-
still are not met.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (citing Murphy, 1 Vet. App. at 81).  Inasmuch as 
there is no such evidence of record, the claim is not 
plausible and, therefore, is not well grounded.

Although the veteran alleges that the current problems with 
his back are related to his service in the military, he does 
not have the medical expertise or training to give a 
competent opinion on the determinative issue of causation-to 
link the problems with his back to these factors.  Therefore, 
even if his assertions that he experienced back problems in 
service are accepted as credible, his allegations as to a 
nexus between in-service and current back problems have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that a well-grounded 
claim must be supported by evidence, and not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a back disability is well grounded, VA 
is under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  Although, regrettably, as noted above, the 
veteran's service medical records are not available for 
consideration in his appeal, in this case, such fact is not 
fatal to his claim.  As noted above, even assuming the 
credibility of his assertions that he experienced back 
problems in service, this claim is being denied because there 
is no medical evidence a back problems for many years after 
service, and there is no medical nexus evidence linking 
current back problems to service.  Service medical records 
could not establish either a post-service back problem or a 
medical nexus between in-service and post-service back 
problems.  Consequently, the absence of the veteran's service 
medical records is not dispositive of the appeal, and no 
heightened "duty to assist" in obtaining alternative 
service records is triggered.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992)

Also, the Board views its (and the RO's) discussion as 
sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).  

ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a back disability is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

